Title: To John Adams from Joseph Barrell, 24 November 1787
From: Barrell, Joseph
To: Adams, John


          
            Sir
            Boston 24th: Novr. 1787
          
          I request the Liberty (in behalf of those who are engaged in the enterprize) to present to your Excellency a Medal which was struck to be distributed amongst the Natives on the North West Coast of America, and to commemorate the first American Adventure to the Pacific Ocean
          We have been carefull to Equip these Vessells in the very best manner, and that every Person on board Forty in number, were Americans
          We have also suffered no Coin but the Cents and half Cents of this State, and these Medals to go in the Vessells, none of which are to be parted with untill they have doubled Cape Horn this was done that it might be known that American Adventurers had been there
          If the Medal is acceptable to your Excellency it will gratify the Gentlemen concerned and in particular
          Your Most Obedt Servant
          
            Joseph Barrell
          
        